ORDER

PER CURIAM.
Defendant appeals his conviction for murder in the second degree and armed criminal action and also the denial of his Rule 29.15 motion without an evidentiary hearing. We affirm.
We find no error of law appears and the findings of fact of the motion court are not clearly erroneous. Rule 84.16(b). Further, we find no jurisprudential purpose would be served by a written opinion and affirm by written summary order. Rule 30.25(b). A memorandum setting forth the reasons for our decision has been issued to the parties for their use only.